Citation Nr: 0402706	
Decision Date: 01/30/04    Archive Date: 02/05/04	

DOCKET NO.  02-15 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for major depressive 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 1950 to April 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
VARO in St. Petersburg, Florida, which denied service 
connection for PTSD and for major depressive disorder.  

The only issues properly in appellate status at this time are 
those listed on the title page.  In a June 2003 communication 
the veteran's accredited representative asserted that the 
veteran had hearing loss and tinnitus resulting from his 
combat service when he was exposed to weapons noise without 
hearing protection.  This matter is referred to the RO for 
appropriate consideration.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the appeal has been obtained by VA.

2.  The veteran is shown as likely as not to have PTSD due to 
events experienced in service.  

3.  The medical evidence of record provides a diagnosis of 
major depressive disorder and relates it to the veteran's 
combat experiences in Vietnam.




CONCLUSIONS OF LAW

1.  PTSD was incurred during the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2003).  

2.  The veteran has a major depressive disorder due to his 
experiences on active duty in Korea.  38 U.S.C.A. §§ 1110, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although the Veterans Claims Assistance Act of 2000 (VCAA) 
became effective during the pendency of this appeal, the 
Board finds it unnecessary to address its applicability to 
the appeal in view of the favorable disposition reached 
herein.  The Board notes, however, that the veteran had the 
opportunity to provide testimony before the undersigned 
Veterans Law Judge at the RO in St. Petersburg, Florida, in 
June 2003. 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for PTSD requires:  (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an inservice stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to the combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of a claimed inservice stressor.  
38 C.F.R. § 3.304(f) (2003). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See 
Gaines v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 
5 Vet. App. 60, 66 (1993).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressor(s) 
is (or are) related to combat, the veteran's lay testimony 
regarding the reported stressor(s) must be accepted as 
conclusive evidence as to the actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory and consistent with the circumstances, 
conditions, or hardships of such service.  38 U.S.C.A. 
§ 1154(b) (West 2002); Doran v. Brown, 6 Vet. App. 283, 289 
(1994); 38 C.F.R. § 3.304(d),(f) (2003).

A review of the evidence in this case discloses that the 
veteran claims he developed PTSD as a result of his combat 
experiences during active military service in Korea.  He has 
testified that he was involved in a number of combat 
encounters, including the Inchon invasion, and he has claimed 
that many of his friends were either killed or wounded in 
action.  His service personal records indicate that he was 
awarded the Combat Infantryman's Badge, in and of itself 
indicative of combat service.  The Board finds that this is 
enough to provide credible supporting evidence that the 
stressors which he alleges he was exposed to during service 
actually occurred.  The Board notes that the United States 
Court of Appeals for Veterans Claims (Court) has held that a 
claimed stressor need not be confirmed in every detail.  See 
Suozzi v. Brown, 10 Vet. App. 307, 331 (1997).  The 
supporting evidence need only imply that the veteran was 
personally exposed to the stressor.  Pentecost v. Principi, 
16 Vet. App. 124 (2002).  

Private medical records disclose that the veteran was seen by 
a private physician in June 1999 for complaints which 
included depression.  It was noted he had been through some 
psychotherapy.  Elaboration was not provided.  

Of record are VA progress notes pertaining to treatment and 
evaluation of the veteran on a number of occasions beginning 
in 2000.  At the time of one psychiatric outpatient 
evaluation in July 2000, the veteran stated that he had seen 
significant combat during the Korean Conflict, particularly 
in the Chosin Reservoir campaign.  The veteran indicated that 
memories of his participation in combat frequently intruded 
on his thoughts.  He also described having had an awful 
temper in the past, but indicated this had mellowed some over 
the years.  An impression was made of "major depression in 
the context of long-standing PTSD related to combat exposure 
in Korea.  He also has some significant memory problems that 
may be organic or related to the depression/PTSD."  

The veteran was accorded neuropsychological evaluation by VA 
in October 2000.  The diagnosis was deferred "to psychiatric 
diagnosis."  A January 2001 progress note listed impressions 
that included "PTSD/depression."

In February 2001, the veteran was accorded a PTSD evaluation.  
A review of the records indicated that the veteran reported 
having been depressed since bypass surgery in 1998.  However, 
at the present time, the veteran stated that he first 
recognized symptoms of depression while he was still in 
service.  It was reported these episodes of depression had 
recurred on a cyclical basis.  Reportedly, he first sought 
treatment in 1997 when he was referred to a psychiatrist by 
his primary care physician.  He saw that psychiatrist for 
only one visit and was prescribed Prozac.  He suffered 
adverse side effects from the Prozac, and did not return for 
treatment until he was seen by a VA psychiatrist.  

On examination the veteran stated that his worst memory of 
the war was landing at Inchon in September 1950.  He stated 
the objective was to capture the airport and hold it.  He 
recalled that when his unit arrived at the outskirts of 
Seoul, they were fired upon by snipers and ordered to get off 
the main road.  They got off the road and when they got down 
on the ground, they realized they were lying on dead bodies.  

It was the examiner's opinion the veteran "does not meet the 
criteria for post-traumatic stress disorder.  However, he 
does have a major depressive disorder which appears to be 
recurrent in nature, and stemming from his experiences in 
combat during the Korean War."  Notation was made the veteran 
also had significant alcohol problems which contributed to 
his depressed mood.  The examiner noted that it was 
"important to recognize that not everyone responds to 
exposure to trauma with a post-traumatic stress disorder.  
There are some people who react to it with depression, and it 
appears as though this is the case with [the veteran]."

Submitted at the hearing before the undersigned was a June 
2003 statement from a private physician to the effect that he 
had been following the veteran "for years."  The physician 
stated the veteran had PTSD and depression.  

Based on the foregoing, the Board finds the evidence of 
record supports a grant of service connection for PTSD and 
for major depressive disorder.  Although a VA psychiatrist 
has opined that the veteran does not have PTSD, physicians 
who have treated the veteran for psychiatric purposes on an 
outpatient basis have opined that the veteran does have PTSD 
and his private physician has essentially agreed with this 
assessment.  The VA physician who conducted the PTSD 
examination of the veteran in February 2001 and opined that 
he did not have PTSD explained that in her opinion the 
veteran had major depressive disorder which stemmed from his 
experiences in combat during the Korean Conflict.  She noted 
that not everyone responded to exposure to trauma with PTSD 
and she believed that some people reacted to it with 
depression.  

In short, various mental health professionals have attributed 
the veteran's current psychiatric impairment to his combat 
experiences in Korea, although different diagnoses have been 
given.  Whatever the correct, current psychiatric diagnosis, 
there is no disputing the veteran has psychiatric impairment 
attributable to his combat experiences in Korea.  Under the 
circumstances, the veteran prevails as to his claim for 
service connection for PTSD and for major depressive disorder 
with application of the benefit of the doubt in his favor.  
38 U.S.C.A. § 5107.


ORDER

Service connection for PTSD is granted.  

Service connection for major depressive disorder is granted.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



